IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00046-CR

ROBERT ALAN JAMES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F46620


                           MEMORANDUM OPINION


       Robert Alan James was convicted of continuous sexual abuse of a young child

and sentenced to life in prison. TEX. PENAL CODE ANN. § 21.02 (West Supp. 2013). The

victim was R.R., the daughter of James’s girlfriend. Because the evidence is sufficient to

support the conviction, the trial court’s judgment is affirmed.

       In one issue, James contends the evidence is insufficient to support his conviction

because the State did not prove that James had sexually abused R.R. on at least two

occasions in a period of 30 days or more.
        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the
        light most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point
        directly and independently to the guilt of the appellant, as long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is

well established that the factfinder is entitled to judge the credibility of witnesses and


James v. State                                                                              Page 2
can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        A person commits an offense of continuous sexual abuse of a young child if,

during a period that is 30 or more days in duration, the person commits two or more

acts of sexual abuse against a child younger than 14 years of age. TEX. PENAL CODE

ANN. § 21.02 (West Supp. 2013).

        R.R. made an outcry while at school of an instance the previous night of sexual

abuse by James. James characterizes the totality of the evidence as only showing one

act of sexual abuse; or at most, two instances which occurred on the same night.

However, there was also evidence that an act of sexual abuse of R.R. by James occurred

at the house of R.R.’s grandparents a year and a half earlier. Although R.R. testified

that an act occurred at her grandparents’ house and then later during her testimony

claimed she was mistaken, there was testimony that R.R. had been told by her mother,

C.R., and James not to talk about that particular incident with anyone.           C.R.

corroborated R.R.’s outcry of an act occurring at the grandparents’ house.

        Further, semen stains, from which James could not be excluded as the

contributor, were found on two pairs of R.R.’s panties and in multiple areas on R.R.’s

mattress. Although testimony from James’s brother indicated that R.R.’s mattress was

old and previously used by James and C.R., R.R.’s mother produced a receipt which




James v. State                                                                   Page 3
showed she purchased the mattress as a new item when James moved in with her and

R.R. She also testified that she and James never used the mattress.

        Accordingly, considering all of the evidence in the light most favorable to the

verdict, a rational fact finder could have found beyond a reasonable doubt that two or

more acts of sexual abuse occurred over a period of 30 or more days. James’s sole issue

is overruled, and the trial court’s judgment is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 6, 2014
Do not publish
[CRPM]




James v. State                                                                   Page 4